Case 3:19-cv-00185-RLY-MPB Document 36 Filed 12/20/19 Page 1 of 3 PageID #: 244




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

 Major Wire Industries, Ltd.,                          Case No. 3:19-cv-00185-RLY-MPB

          Plaintiff,

           vs.

 James Siler and
 Durex Products, Inc.,

          Defendants.

          Major Wire Industries, Ltd.’s Motion for Extension of Settlement Deadline

          Major Wire Industries, Ltd. (“Major Wire”) respectfully moves the Court for entry of

 an order extending by thirty (30) days the deadline for it to submit a motion to dismiss or a

 stipulation of dismissal, until January 21, 2020. In support, Major Wire states as follows:

          1.      The Court on November 21, 2019, conducted a settlement conference in this

 matter, during which Major Wire and defendants James Siler (“Siler”) and Durex Products,

 Inc. (“Durex”) reached agreement on the primary terms for settlement, with the final

 documents to be drafted by counsel for the parties.

          2.      On November 22, 2019, the Court in a minute entry (EC 35) following the

 settlement conference ordered counsel for Major Wire to file a motion to dismiss or a

 stipulation of dismissal consistent with the agreements of the parties within thirty (30) days

 of the date thereof. The minute entry further provided that “[a]dditional time to complete

 the execution of the settlement documents may be granted for good cause shown, if

 requested in writing before expiration of this period.” (Id.)

          3.      Consistent with the Court’s minute entry, the parties have worked diligently to

 complete the formal documentation of their agreements within the time set by the Court.


 {8527411: }
Case 3:19-cv-00185-RLY-MPB Document 36 Filed 12/20/19 Page 2 of 3 PageID #: 245




 Following the conference, counsel for Major Wire circulated proposed settlement

 agreements between it and Siler and between it and Durex, each of which incorporated a

 joint consent decree. Counsel for Siler and Durex responded separately with comments to

 the draft settlement agreements and jointly with respect to the draft consent decree, and

 Major Wire has responded to each.

          4.    The parties have made substantial progress toward formally documenting

 their respective agreements. However, several issues remain open. While the parties are

 working to resolve those issues, counsel for Durex has indicted that their client contacts are

 not presently available due to the upcoming holidays. Additional time therefore is needed

 for the parties to complete their agreements and consent decree, and counsel for Siler and

 Durex have confirmed that neither objects to this motion.

          5.    Accordingly, Major Wire respectfully requests that this Court extend the time

 for Major Wire to the deadline for it to submit a motion to dismiss or a stipulation of

 dismissal by thirty (30) days, until January 31, 2020.

          WHEREFORE, Major Wire respectfully requests that this Court extend the deadline

 for it to submit a motion to dismiss or a stipulation of dismissal by thirty (30) days, until

 January 31, 2020. and grant such other relief this Court deems equitable and just under the

 circumstances.



 Dated: December 20, 2019                         /s/ David T. Movius
                                                 David T. Movius
                                                  dmovius@mcdonaldhopkins.com
                                                 MCDONALD HOPKINS LLC
                                                 600 Superior Avenue, E., Suite 2100
                                                 Cleveland, Ohio 44114
                                                 t 216.348.5400 | f 216.348.5474

                                                 Counsel for Major Wire Industries, Ltd.


 {8527411: }
Case 3:19-cv-00185-RLY-MPB Document 36 Filed 12/20/19 Page 3 of 3 PageID #: 246




                                      Certificate of Service

          I hereby certify that, on December 20, 2019, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

 system to all parties indicated on the electronic filing receipt, and parties may access this

 filing through the Court’s system.



                                                  /s/ David T. Movius
                                                Counsel for Major Wire Industries, Ltd.




 {8527411: }
